Martin, J., ’ ’
delivered the opinion of the court. r
This case is placed before us on a bill of exceptions, taken to the opinion of the court refusing the defendant further time to answer. The application was grounded on the affidavit of Flint, that in the summer the defendant, Robinson, was in the parish, and requested Flint and Thomas to attend to any business of his which might arise in court; that Robinson is now, as the affiant believes, out of the state, but is shortly to return; that Flint and Thomas are, by the consent of all the defendants, to attend to Robinson’s interest, as well as to 7 those of his co-defendants, but will not be able to do so with justice to Robinson, unless they have the opportunity of consulting him, and without being furnished by him with information and testimony to establish his rights; that at this term a judgement by default was taken, four or five days ago only; that the affiant expects that Robinson would be able to make out a good defence, but is not aware of any proof in Robinson’s favor. He believes Robinson’s rights will be much injured if the cause be tried without his counsel having the opportunity of consulting him.
The citation was served on Robinson personally, about four months before the date of the affidavit. He does not appear t0 have taken the least trouble as to any preparations for his defence. Nothing is shown to authorize the belief that he intends to make any defence, except the opinion exPresse<l by the affiant, that he has a good one. Nothing renders it probable that it is not owing to great neglect and carelessness that his counsel are not enabled to defend him. The judge> ™ our opinion did not err in refusing further time,
R is? therefore, ordered, adjudged, and decreed, that the judgement be affirmed, with costs, J °